Exhibit 10.1

 

TERMS AND CONDITIONS OF THE

 

COURIER CORPORATION DEFERRED COMPENSATION PROGRAM
AS AMENDED AND RESTATED AS OF JANUARY 1, 2009

 


1.             ELIGIBILITY IN THE COURIER CORPORATION DEFERRED COMPENSATION
PROGRAM (THE “PROGRAM”) SHALL BE GRANTED TO THE FOLLOWING EMPLOYEES OF COURIER
CORPORATION (THE “COMPANY”) WHO HAVE BEEN DESIGNATED BY THE BOARD OF DIRECTORS
OF THE COMPANY (THE “BOARD”) AS BEING ELIGIBLE FOR THE PROGRAM:  JAMES F. CONWAY
III, ROBERT P. STORY, JR., AND THOMAS A. OSENTON (THE “PARTICIPANTS”).  THE
BOARD SHALL HAVE FULL POWER AND DISCRETION TO NAME ADDITIONAL EMPLOYEES OF THE
COMPANY AS PARTICIPANTS AND AT SUCH TIMES AS IT SHALL DECIDE IN ITS SOLE
DISCRETION.  EFFECTIVE JANUARY 1, 2008, PETER M. FOLGER, THE SENIOR VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE CORPORATION, SHALL ALSO BE A
PARTICIPANT.


 


2.             EACH CAPITALIZED TERM HEREIN SHALL HAVE THE SAME MEANING
ATTRIBUTED TO SUCH TERM IN THE COURIER PROFIT SHARING AND SAVINGS PLAN (THE
“PLAN”), EXCEPT AS OTHERWISE PROVIDED.


 


3.             (A)           RETROACTIVE AWARD.  EACH PARTICIPANT WHO IS
ACTIVELY EMPLOYED BY THE COMPANY ON NOVEMBER 6, 1997 SHALL RECEIVE A DEFERRED
COMPENSATION AWARD IN AN AMOUNT EQUAL TO THE SUM OF THE DIFFERENCES FOR EACH OF
1994, 1995, AND 1996 BETWEEN (I) THE AMOUNT OF THE PROFIT SHARING CONTRIBUTIONS
TO WHICH HE WOULD HAVE BEEN ENTITLED UNDER THE PLAN AND THE AMOUNT OF ESOP
CONTRIBUTIONS TO WHICH HE WOULD HAVE BEEN ENTITLED UNDER THE COURIER EMPLOYEE
STOCK OWNERSHIP PLAN (THE “ESOP”), WERE SUCH PARTICIPANT’S COMPENSATION UNDER
THE PLAN AND THE ESOP NOT LIMITED EACH YEAR TO $150,000 (OR SUCH AMOUNT AS MAY
BE INCREASED FROM TIME TO TIME PURSUANT TO SECTION 401(A)(17) OF THE CODE) AS
PROVIDED IN SECTION 2.10 OF THE PLAN AND 2.10 OF THE ESOP FOR SUCH CALENDAR
YEAR, AND (II) THE ACTUAL AMOUNT OF PROFIT SHARING CONTRIBUTIONS CREDITED TO
SUCH PARTICIPANT’S PROFIT SHARING CONTRIBUTION ACCOUNT UNDER THE PLAN AND THE
ACTUAL AMOUNT OF ESOP CONTRIBUTIONS CREDITED TO SUCH PARTICIPANT’S ACCOUNT UNDER
THE ESOP FOR SUCH CALENDAR YEAR.  SUCH AWARD SHALL BE ADJUSTED WITH INTEREST IN
AN AMOUNT DETERMINED AT THE DISCRETION OF THE ADMINISTRATOR (AS SUCH TERM IS
DEFINED IN PARAGRAPH 15 HEREOF) AND CREDITED TO A SEPARATE BOOK ACCOUNT (A
“DEFERRED COMPENSATION ACCOUNT”) IN THE PARTICIPANT’S NAME ON OR BEFORE
DECEMBER 31, 1997.


 


(B)           ANNUAL AWARD.  EACH PARTICIPANT WHO IS ACTIVELY EMPLOYED BY THE
COMPANY ON THE LAST DAY OF EACH CALENDAR YEAR BEGINNING ON AND AFTER JANUARY 1,
1997 SHALL RECEIVE A DEFERRED COMPENSATION AWARD FOR SUCH CALENDAR YEAR IN AN
AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE AMOUNT OF THE PROFIT SHARING
CONTRIBUTIONS AND ESOP CONTRIBUTIONS TO WHICH HE WOULD HAVE BEEN ENTITLED UNDER
SECTIONS 7.3 AND 7.5 OF THE PLAN WERE SUCH PARTICIPANT’S COMPENSATION UNDER THE
PLAN NOT LIMITED TO THE AMOUNT IMPOSED BY SECTION 401(A)(17) OF THE CODE, AND
(II) THE ACTUAL AMOUNT OF PROFIT SHARING CONTRIBUTIONS AND ESOP CONTRIBUTIONS
CREDITED TO SUCH PARTICIPANT’S PROFIT SHARING CONTRIBUTION ACCOUNT AND ESOP
ACCOUNT FOR SUCH CALENDAR YEAR.  ALL AMOUNTS AWARDED TO A PARTICIPANT UNDER THIS
PARAGRAPH 3(B) SHALL BE CREDITED TO THE DEFERRED COMPENSATION ACCOUNT IN HIS
NAME THE FOLLOWING CALENDAR YEAR.


 


(C)           SPECIAL AWARD TO MR. PETER FOLGER.  IN THE CASE OF THE PARTICIPANT
MR. PETER FOLGER, HE SHALL BE ELIGIBLE FOR AN ANNUAL AWARD UNDER
SECTION 3(B) FOR CALENDAR YEAR

 

--------------------------------------------------------------------------------


 


2007 AND EACH YEAR THEREAFTER SUBJECT TO THE TERMS OF THE PROGRAM AS IF HE HAD
BEEN PARTICIPATING IN THE PROGRAM EFFECTIVE AS OF JANUARY 1, 2007.


 


4.             ON OR BEFORE JANUARY 15TH OF EACH CALENDAR YEAR, BEGINNING WITH
JANUARY 15, 1999, THE AMOUNT STANDING TO THE CREDIT OF A PARTICIPANT’S DEFERRED
COMPENSATION ACCOUNT ON SUCH DATE SHALL BE ADJUSTED FOR DEEMED EARNINGS OR
LOSSES AS IF SUCH AMOUNT HAD BEEN INVESTED IN THE PARTICIPANT’S INVESTMENT
CHOICE FOR THE ENTIRE PRECEDING CALENDAR YEAR.  THE REASONABLE DETERMINATION OF
SUCH ADJUSTMENT BY THE ADMINISTRATOR SHALL BE CONCLUSIVE AND BINDING ON ALL
PARTICIPANTS AND THEIR BENEFICIARIES.  THE INVESTMENT CHOICES AVAILABLE TO
PARTICIPANTS SHALL BE AS SPECIFIED BY THE INDIVIDUAL APPOINTED BY THE BOARD TO
ADMINISTER THE PROGRAM PURSUANT TO PARAGRAPH 16 HEREOF (THE “ADMINISTRATOR”)
FROM TIME TO TIME, BUT EACH PARTICIPANT MAY SELECT ONLY ONE INVESTMENT CHOICE
FOR EACH ANNUAL PERIOD ON A PROSPECTIVE BASIS.  ON AN ONGOING BASIS, EACH
PARTICIPANT MUST MAKE AN INVESTMENT CHOICE FOR A CALENDAR YEAR PRIOR TO
JANUARY 15 OF SUCH CALENDAR YEAR.  IF A PARTICIPANT FAILS TO MAKE A TIMELY
ELECTION, SUCH PARTICIPANT’S INVESTMENT CHOICE WHICH WAS IN EFFECT FOR THE PRIOR
CALENDAR YEAR WILL CONTINUE IN EFFECT, UNLESS SUCH FAILURE OCCURS IN 1998, IN
WHICH EVENT THE ADMINISTRATOR SHALL MAKE AN ELECTION ON BEHALF OF SUCH
PARTICIPANT.


 


5.             DURING HIS PERIOD OF ACTIVE EMPLOYMENT, EACH PARTICIPANT SHALL BE
FULLY VESTED IN ALL AMOUNTS CREDITED TO HIS DEFERRED COMPENSATION ACCOUNT, BUT
NO PARTICIPANT SHALL HAVE ANY RIGHTS TO THE AMOUNTS WHICH HE HAS BEEN AWARDED
HEREUNDER.  PARTICIPATION IN THE PROGRAM, AND ANY ACTIONS TAKEN PURSUANT TO THE
PROGRAM, SHALL NOT CREATE OR BE DEEMED TO CREATE A TRUST OR FIDUCIARY
RELATIONSHIP OF ANY KIND BETWEEN THE COMPANY AND THE PARTICIPANT.  THE COMPANY
MAY, BUT SHALL HAVE NO OBLIGATION TO, ESTABLISH ANY SEPARATE FUND, RESERVE, OR
ESCROW OR TO PROVIDE SECURITY WITH RESPECT TO ANY AMOUNTS AWARDED UNDER THE
PROGRAM.  ANY ASSETS OF THE COMPANY WHICH ARE SET ASIDE IN ANY SEPARATE FUND,
RESERVE OR ESCROW SHALL CONTINUE FOR ALL PURPOSES TO BE A PART OF THE GENERAL
ASSETS OF THE COMPANY, WITH TITLE TO THE BENEFICIAL OWNERSHIP OF ANY SUCH ASSETS
REMAINING AT ALL TIMES IN THE COMPANY.  NO PARTICIPANT, NOR HIS LEGAL
REPRESENTATIVES, NOR ANY OF HIS BENEFICIARIES SHALL HAVE ANY RIGHT, OTHER THAN
THE RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY, IN RESPECT OF THE
DEFERRED COMPENSATION ACCOUNT ESTABLISHED HEREUNDER, AND SUCH PERSONS SHALL HAVE
NO PROPERTY INTEREST WHATSOEVER IN ANY SPECIFIC ASSETS OF THE COMPANY.


 


6.             UPON A PARTICIPANT’S SEPARATION FROM SERVICE WITH THE COMPANY FOR
ANY REASON OTHER THAN RETIREMENT OR DEATH, THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE ALL AMOUNTS STANDING TO THE CREDIT OF HIS DEFERRED COMPENSATION ACCOUNT
(INCLUDING AMOUNTS TO BE CREDITED UNDER PARAGRAPH 3(B) FOR THE PRIOR CALENDAR
YEAR), AS ADJUSTED FOR EARNINGS OR LOSSES BASED ON THE TOTAL INVESTMENT RETURN
BASED ON THE PARTICIPANT’S INVESTMENT CHOICE THROUGH DECEMBER 31 OF THE YEAR
PRECEDING THE YEAR OF SEPARATION FROM SERVICE IN ONE (1) LUMP SUM PAYMENT.  SUCH
PAYMENT SHALL BE MADE WITHIN 60 DAYS AFTER THE PARTICIPANT’S SEPARATION FROM
SERVICE, OR IN THE CASE OF A PARTICIPANT WHO IS A SPECIFIED EMPLOYEE, IN THE
SEVENTH MONTH AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE, IF LATER.  SUCH
PAYMENT SHALL COMPLETELY DISCHARGE THE COMPANY’S OBLIGATION UNDER THE PROGRAM.


 


7.             UPON THE RETIREMENT OF A PARTICIPANT, THE TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY BY REASON OF DEATH, OR THE
PARTICIPANT’S DISABILITY, THE PARTICIPANT (OR HIS BENEFICIARY, IN THE CASE OF
DEATH) SHALL BE ENTITLED TO RECEIVE ALL AMOUNTS STANDING TO THE CREDIT OF HIS
DEFERRED COMPENSATION ACCOUNT AS OF THE DECEMBER 31 PRECEDING THE PARTICIPANT’S


 


2

--------------------------------------------------------------------------------



 


RETIREMENT, DEATH OR DISABILITY, AS THE CASE MAY BE, AS WELL AS ANY AMOUNTS TO
BE CREDITED UNDER PARAGRAPH 3(B) FOR THE PRIOR CALENDAR YEAR, ALL AS ADJUSTED
FOR EARNINGS OR LOSSES BASED ON THE TOTAL INVESTMENT RETURN OF THE PARTICIPANT’S
INVESTMENT CHOICE FROM JANUARY 1 OF THE YEAR OF TERMINATION UNTIL THE
PARTICIPANT’S RETIREMENT, DEATH OR DISABILITY, AS THE CASE MAY BE, IN ONE
(1) LUMP SUM PAYMENT.  THE COMPANY SHALL ALSO CREDIT TO THE PARTICIPANT’S
DEFERRED COMPENSATION ACCOUNT AN AWARD FOR THE YEAR OF RETIREMENT, DEATH OR
DISABILITY, AS THE CASE MAY BE, AS CALCULATED PURSUANT TO PARAGRAPH 3(B), BUT
BASED ON THE PARTICIPANT’S COMPENSATION EARNED THROUGH THE DATE OF RETIREMENT,
DEATH OR DISABILITY, AS THE CASE MAY BE, AND BASED ON THE RATE OF PROFIT SHARING
CONTRIBUTIONS AND ESOP CONTRIBUTIONS ESTIMATED BY THE ADMINISTRATOR IN GOOD
FAITH.  IN THE CASE OF DEATH OR DISABILITY, SUCH PAYMENT SHALL BE MADE WITHIN 60
DAYS AFTER THE PARTICIPANT’S DEATH OR DETERMINATION OF DISABILITY.  IN THE CASE
OF THE PARTICIPANT’S RETIREMENT, SUCH PAYMENT SHALL BE MADE WITHIN 60 DAYS AFTER
THE PARTICIPANT’S SEPARATION FROM SERVICE, OR IN THE CASE OF A PARTICIPANT WHO
IS A SPECIFIED EMPLOYEE, IN THE SEVENTH MONTH AFTER THE PARTICIPANT’S SEPARATION
FROM SERVICE.  SUCH PAYMENT SHALL COMPLETELY DISCHARGE THE COMPANY’S OBLIGATION
UNDER THE PROGRAM.


 


8.             FOR PURPOSES HEREOF, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


 


(A)           “DISABILITY.”  A PARTICIPANT IS CONSIDERED TO HAVE INCURRED A
“DISABILITY” IF HE IS (I) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY
BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN
BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS
PERIOD OF NOT LESS THAN 12 MONTHS, OR (II) BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN THREE (3) MONTHS UNDER AN ACCIDENT AND
HEALTH PLAN COVERING EMPLOYEES OF THE COMPANY.


 


(B)           “RETIREMENT” MEANS SEPARATION FROM SERVICE AFTER A PARTICIPANT HAS
ATTAINED AGE 55 AND COMPLETED TEN YEARS OF SERVICE, OR HAS ATTAINED AGE 65,
WHICHEVER IS EARLIER.


 


(C)           “SEPARATION FROM SERVICE” OR “SEPARATES FROM SERVICE” OCCURS WHEN
THE COMPANY AND THE PARTICIPANT REASONABLY ANTICIPATE THAT NO FURTHER SERVICES
WOULD BE PERFORMED BY THE PARTICIPANT FOR THE COMPANY AFTER A CERTAIN DATE OR
THAT THE LEVEL OF BONA FIDE SERVICES THE PARTICIPANT WOULD PERFORM FOR THE
COMPANY AFTER SUCH DATE (WHETHER AS AN EMPLOYEE OR AS AN INDEPENDENT CONTRACTOR)
WOULD PERMANENTLY DECREASE TO NO MORE THAN 20 PERCENT OF THE AVERAGE LEVEL OF
BONA FIDE SERVICES PERFORMED BY THE PARTICIPANT FOR THE COMPANY OVER THE
IMMEDIATELY PRECEDING 36-MONTH PERIOD (OR PERIOD OF EMPLOYMENT, IF LESS THAN 36
MONTHS).  FOR PURPOSES HEREOF, THE TERM “COMPANY” INCLUDES ANY OTHER ENTITY THAT
IS PART OF THE COMPANY’S CONTROLLED GROUP AS DEFINED IN SECTION 414(B) OR (C) OF
THE CODE, EXCEPT THAT IN APPLYING SECTION 1563(A)(1), (2) AND (3) OF THE CODE,
THE LANGUAGE “AT LEAST 50 PERCENT” IS USED INSTEAD OF “AT LEAST 80 PERCENT.”


 


(D)           “SPECIFIED EMPLOYEE” SHALL HAVE THE MEANING SPECIFIED IN
SECTION 409A(A)(2)(B)(I) OF THE CODE.


 


9.             NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE
EVENT OF A GOOD FAITH DETERMINATION BY THE ADMINISTRATOR THAT ANY OF THE
FOLLOWING ACTS OR OMISSIONS WERE COMMITTED BY A PARTICIPANT, THEN SUCH
PARTICIPANT SHALL IMMEDIATELY FORFEIT ALL RIGHTS TO AMOUNTS

 

3

--------------------------------------------------------------------------------


 


CREDITED TO SUCH PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT, AND THE
PARTICIPANT, HIS ESTATE, HIS LEGAL REPRESENTATIVE AND HIS BENEFICIARIES SHALL
HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH PARTICIPANT’S DEFERRED COMPENSATION
ACCOUNT OR ANY CLAIMS AGAINST THE COMPANY UNDER THIS PROGRAM:


 


(A)           DISHONEST STATEMENTS OR ACTS OF THE PARTICIPANT WITH RESPECT TO
THE COMPANY, OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY;


 


(B)           THE COMMISSION BY OR INDICTMENT OF THE PARTICIPANT FOR (I) A
FELONY OR (II) ANY MISDEMEANOR INVOLVING MORAL TURPITUDE, DECEIT, DISHONESTY OR
FRAUD (“INDICTMENT,” FOR THESE PURPOSES, MEANING AN INDICTMENT, PROBABLE CAUSE
HEARING OR ANY OTHER PROCEDURE PURSUANT TO WHICH AN INITIAL DETERMINATION OF
PROBABLE OR REASONABLE CAUSE WITH RESPECT TO SUCH OFFENSE IS MADE);


 


(C)           GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR INSUBORDINATION OF THE
PARTICIPANT WITH RESPECT TO THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE
COMPANY; OR


 


(D)           BREACH BY THE PARTICIPANT OF ANY CONTRACT WITH, OR OTHER
OBLIGATION TO, THE COMPANY.


 


10.           ANY DISTRIBUTION OF DEFERRED COMPENSATION PAYMENTS WILL BE REDUCED
BY THE AMOUNTS REQUIRED TO BE WITHHELD PURSUANT TO ANY GOVERNMENTAL LAW OR
REGULATION WITH RESPECT TO TAXES OR SIMILAR PROVISIONS.


 


11.           IF A PARTICIPANT WHO HAS DEFERRED COMPENSATION UNDER THE PROGRAM
DIES BEFORE HE HAS RECEIVED FULL PAYMENT OF THE AMOUNT CREDITED TO HIS DEFERRED
COMPENSATION ACCOUNT, SUCH UNPAID PORTION SHALL BE PAID TO THE PARTICIPANT’S
BENEFICIARY AS DESIGNATED BY THE PARTICIPANT IN WRITING.  IF NO BENEFICIARY HAS
BEEN DESIGNATED OR IF A DESIGNATED BENEFICIARY HAS PREDECEASED THE PARTICIPANT,
SUCH UNPAID PORTION SHALL BE PAID TO THE PARTICIPANT’S ESTATE.


 


12.           THE DEFERRED COMPENSATION PAYABLE UNDER THIS PROGRAM SHALL NOT BE
SUBJECT TO ALIENATION, ASSIGNMENT, GARNISHMENT, EXECUTION, OR LEVY OF ANY KIND,
AND ANY ATTEMPT TO CAUSE ANY COMPENSATION TO BE SO SUBJECTED SHALL NOT BE
RECOGNIZED.  NOTWITHSTANDING THE FOREGOING, A PARTICIPANT’S DEFERRED
COMPENSATION MAY BE ASSIGNED TO ANOTHER PERSON TO THE EXTENT NECESSARY TO
FULFILL A DOMESTIC RELATIONS ORDER (AS DEFINED IN SECTION 414(P)(1)(B) OF THE
CODE).


 


13.           ALL EXPENSES INCURRED, OR TAXES PAID BY THE COMPANY, AND
ATTRIBUTABLE TO A PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT SHALL BE BORNE BY
THE COMPANY AND SHALL NOT REDUCE THE AMOUNT CREDITED TO SUCH DEFERRED
COMPENSATION ACCOUNT.


 


14.           NOTHING IN THIS PROGRAM SHALL BE CONSTRUED AS GIVING ANY
PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY IN ANY
CAPACITY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT TO DISMISS ANY EMPLOYEE, AT
ANY TIME, WITHOUT LIABILITY FOR THE EFFECT WHICH SUCH DISMISSAL MAY HAVE UPON
SUCH EMPLOYEE HEREUNDER.


 


15.           THIS PROGRAM MAY BE AMENDED IN ANY WAY OR MAY BE TERMINATED, IN
WHOLE OR IN PART, AT ANY TIME, AND FROM TIME TO TIME, BY THE BOARD.  THE
FOREGOING PROVISIONS OF THIS PARAGRAPH NOTWITHSTANDING, NO AMENDMENT OR
TERMINATION OF THE PROGRAM SHALL ADVERSELY AFFECT

 

4

--------------------------------------------------------------------------------


 


THE AMOUNTS PAYABLE HEREUNDER ON ACCOUNT OF COMPENSATION AWARDED UNDER THE
PROGRAM PRIOR TO THE EFFECTIVE DATE OF SUCH AMENDMENT OR TERMINATION.


 


16.           THE BOARD SHALL DELEGATE THE ADMINISTRATION OF THIS PROGRAM TO AN
INDIVIDUAL WHO SHALL SERVE AS THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL HAVE
THE EXCLUSIVE DISCRETIONARY AUTHORITY TO DETERMINE ELIGIBILITY FOR AND THE
AMOUNTS OF BENEFITS UNDER THE PROGRAM, MAKE FACTUAL DETERMINATIONS, CONSTRUE AND
INTERPRET TERMS OF THE PROGRAM, SUPPLY OMISSIONS AND DETERMINE ANY QUESTIONS
WHICH MAY ARISE IN CONNECTION WITH ITS OPERATION AND ADMINISTRATION.  ITS
DECISIONS OR ACTIONS IN RESPECT THEREOF, INCLUDING ANY DETERMINATION OF ANY
AMOUNT CREDITED OR CHARGED TO THE PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT OR
THE AMOUNT OR RECIPIENT OF ANY PAYMENT TO BE MADE THEREFROM, SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES UPON THE COMPANY AND UPON ANY AND ALL PARTICIPANTS,
THEIR BENEFICIARIES, AND THEIR RESPECTIVE HEIRS, DISTRIBUTEES, EXECUTORS,
ADMINISTRATORS AND ASSIGNEES; SUBJECT, HOWEVER, TO THE RIGHT OF A PARTICIPANT OR
HIS BENEFICIARY TO FILE A WRITTEN CLAIM UNDER THE PROVISIONS OF PARAGRAPH 23.


 


17.           ALL NOTICES, ELECTIONS, OR DESIGNATIONS BY A PARTICIPANT TO THE
COMPANY SHALL BE DELIVERED IN PERSON OR BY REGISTERED MAIL, POSTAGE PREPAID, AND
NOTED TO BE BROUGHT TO THE ATTENTION OF THE ADMINISTRATOR.


 


18.           THE TERMS OF THIS PROGRAM SHALL BE BINDING UPON AND SHALL INURE TO
THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS OR ASSIGNS AND EACH PARTICIPANT
AND HIS BENEFICIARIES, HEIRS, EXECUTORS, AND ADMINISTRATORS.


 


19.           SUBJECT TO ITS OBLIGATION TO PAY THE AMOUNT CREDITED TO THE
PARTICIPANT’S DEFERRED COMPENSATION ACCOUNT AT THE TIME DISTRIBUTION IS CALLED,
NEITHER THE COMPANY, ANY PERSON ACTING ON BEHALF OF THE COMPANY, NOR THE
ADMINISTRATOR SHALL BE LIABLE FOR ANY ACT PERFORMED OR THE FAILURE TO PERFORM
ANY ACT WITH RESPECT TO THE TERMS OF THE PROGRAM, EXCEPT IN THE EVENT THAT THERE
HAS BEEN A JUDICIAL DETERMINATION OF WILLFUL MISCONDUCT ON THE PART OF THE
COMPANY, SUCH PERSON OR THE ADMINISTRATOR.


 


20.           THIS PROGRAM, AND ALL ACTIONS TAKEN HEREUNDER, SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, EXCEPT AS SUCH LAWS MAY BE SUPERSEDED BY ANY APPLICABLE FEDERAL
LAWS.


 


21.           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE
EVENT OF A “CHANGE IN CONTROL,” EACH PARTICIPANT SHALL HAVE THE RIGHT TO RECEIVE
A DISTRIBUTION, WITHIN 30 DAYS OF SUCH CHANGE IN CONTROL, OF ALL AMOUNTS
STANDING TO THE CREDIT OF HIS DEFERRED COMPENSATION ACCOUNT AS OF THE
DECEMBER 31 PRECEDING THE DATE OF THE CHANGE IN CONTROL, AS ADJUSTED FOR
EARNINGS AND LOSSES BASED ON THE TOTAL INVESTMENT RETURN OF THE PARTICIPANT’S
INVESTMENT CHOICE FROM JANUARY 1 OF THE YEAR OF THE CHANGE IN CONTROL UNTIL THE
ACTUAL DATE OF SUCH CHANGE IN CONTROL, IN ONE (1) LUMP SUM PAYMENT.  “CHANGE IN
CONTROL” SHALL MEAN A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE
COMPANY OR CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE
COMPANY WITHIN THE MEANING OF SECTION 409A OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER.


 


22.           THIS PROGRAM SHALL BE EFFECTIVE AS OF NOVEMBER 6, 1997.

 

5

--------------------------------------------------------------------------------


 


23.           (A)           ALL CLAIMS FOR BENEFITS UNDER THIS PROGRAM SHALL BE
FILED IN WRITING WITH THE ADMINISTRATOR IN ACCORDANCE WITH SUCH PROCEDURES AS
THE ADMINISTRATOR SHALL REASONABLY ESTABLISH.


 


(B)           THE ADMINISTRATOR SHALL, WITHIN 90 DAYS OF SUBMISSION OF A CLAIM,
PROVIDE ADEQUATE NOTICE IN WRITING TO ANY CLAIMANT WHOSE CLAIM FOR BENEFITS
UNDER THE PROGRAM HAS BEEN DENIED.  SUCH NOTICE SHALL CONTAIN THE SPECIFIC
REASON OR REASONS FOR THE DENIAL AND REFERENCES TO SPECIFIC PROGRAM PROVISIONS
ON WHICH THE DENIAL IS BASED.  THE ADMINISTRATOR SHALL ALSO PROVIDE THE CLAIMANT
WITH A DESCRIPTION OF ANY MATERIAL OR INFORMATION WHICH IS NECESSARY IN ORDER
FOR THE CLAIMANT TO PERFECT HIS CLAIM AND AN EXPLANATION OF WHY SUCH INFORMATION
IS NECESSARY.  IF SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR
PROCESSING THE CLAIM, THE ADMINISTRATOR SHALL FURNISH THE CLAIMANT A WRITTEN
NOTICE OF SUCH EXTENSION PRIOR TO THE EXPIRATION OF THE 90-DAY PERIOD.  THE
EXTENSION NOTICE SHALL INDICATE THE REASONS FOR THE EXTENSION AND THE EXPECTED
DATE FOR A FINAL DECISION, WHICH DATE SHALL NOT BE MORE THAN 180 DAYS FROM THE
INITIAL CLAIM.


 


(C)           THE ADMINISTRATOR SHALL, UPON WRITTEN REQUEST BY A CLAIMANT WITHIN
60 DAYS OF RECEIPT OF THE NOTICE THAT HIS CLAIM HAS BEEN DENIED, AFFORD A
REASONABLE OPPORTUNITY TO SUCH CLAIMANT FOR A FULL AND FAIR REVIEW BY THE
ADMINISTRATOR OF THE DECISION DENYING THE CLAIM.  THE ADMINISTRATOR WILL AFFORD
THE CLAIMANT AN OPPORTUNITY TO REVIEW PERTINENT DOCUMENTS AND SUBMIT ISSUES AND
COMMENTS IN WRITING.  THE CLAIMANT SHALL HAVE THE RIGHT TO BE REPRESENTED.


 


(D)           THE ADMINISTRATOR SHALL, WITHIN 60 DAYS OF RECEIPT OF A REQUEST
FOR A REVIEW, RENDER A WRITTEN DECISION ON HIS REVIEW.  IF SPECIAL CIRCUMSTANCES
REQUIRE EXTRA TIME FOR THE ADMINISTRATOR TO REVIEW HIS DECISION, THE
ADMINISTRATOR WILL ATTEMPT TO MAKE HIS DECISION AS SOON AS PRACTICABLE, AND IN
NO EVENT WILL THE ADMINISTRATOR TAKE MORE THAN 120 DAYS TO SEND THE CLAIMANT A
WRITTEN NOTICE OF HIS DECISION.


 

IN WITNESS WHEREOF, this amended and restated Program has been signed and sealed
for and on behalf of the Company by its duly authorized officer this 11th day of
December, 2008.

 

 

COURIER CORPORATION

 

 

 

 

 

 

 

By:

s/ Diana L. Sawyer

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------